PER CURIAM.
The appellants’ complaint is that the bill of particulars ordered was not sufficiently comprehensive. The plaintiffs were ordered, in substance, to serve a bill of particulars of “the class and kind and amount, in general terms, of the property thus claimed by the plaintiffs to have been converted by said defendants, but without particularly specifying the number of feet of lumber or panes of glass, or any further amounts than they are able to ascertain from the examination of the inventory made by the assignee of Barnes & La Dow and by the trustee in bankruptcy of said Barnes & La Dow.” The inventories referred to in the order are not before the court. It is impossible, therefore, for us to tell how comprehensive or satisfactory the bill of particulars ordered may be. The order, therefore, should be affirmed, leaving to the defendants their motion to make more specific the bill of particulars if one inadequate be furnished.
In the complaint it is alleged that the plaintiffs have been denied access to this lumber, a part of which they are claiming. The defendants, thus denying access to the property, cannot with good grace ask that the plaintiffs be required to specify particularly what parts of the property are claimed. The order, we think, properly confined the obligation of the plaintiffs to specify such amounts as they were able to ascertain from the inventories which had been made, their only apparent means of knowledge- of the property in the hands of the defendants which was the subject of their mortgage.
Order affirmed, with $10 costs and disbursements.